Citation Nr: 9909441	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  96-24 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for residuals of 
amputations of the left first and second toes as secondary to 
service connected peripheral vascular disease.  

Entitlement to a rating in excess of 20 percent for 
peripheral vascular disease prior to December 12, 1994.

Entitlement to a rating in excess of 40 percent for 
peripheral vascular disease since December 12 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from October 1947 to May 
1967.  

The matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Houston, Texas.  By a 
rating decision in August 1994, the RO granted service 
connection for peripheral vascular disease as secondary to 
service-connected coronary artery disease with hypertension 
and assigned a 0 percent from May 17, 1993, date of the 
veteran's claim.  A timely notice of disagreement with this 
disability evaluation, filed on the veteran's behalf by his 
representative, initiated this appeal.  

Concomitant with the above-specified notice of disagreement, 
the veteran's representative raised the issue of entitlement 
to service connection for residuals of left toe amputations 
as secondary to the service-connected peripheral vascular 
disease.  By a rating action in August 1995, the rating for 
peripheral vascular disease was increased to 20 percent from 
the date of claim in May 1993 and 40 percent from December 
12, 1994, based on additional clinical evidence.  Service 
connection was denied for residuals of amputation of toes of 
the left foot as secondary to peripheral vascular disease.  
The veteran timely disagreed with the denial of service 
connection.  

REMAND

The case was remanded by the Board for further development of 
the evidence in October 1997, to include contacting the 
veteran for information, obtaining any up-dated VA clinical 
records, affording the veteran a VA examination for 
peripheral vascular disease, and obtaining a medical opinion 
if warranted.  The veteran failed to report for the VA 
examination, without good cause shown, and did not reply to 
any of the remand requests.  

The RO is not shown to have requested any additional VA 
medical records on the veteran as requested in the Board's 
remand.  Since the veteran's consent was not needed to obtain 
VA records, the fact that he did not respond to an RO letter 
when the case was last remanded did not preclude obtaining 
those records.  In Stegall v. West, 11 Vet. App. 268 (1998), 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "Court") held that a remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand orders.  The Court further 
indicated that it constitutes error on the part of the Board 
to fail to insure compliance.  

Updated clinical records on peripheral vascular disease have 
taken on more importance due to the fact that the rating 
criteria have changed regarding this disability.  Effective 
January 12, 1998, substantive changes were made to the 
schedular criteria for evaluating cardiovascular system 
disorders, including intermittent claudication, as set forth 
in 38 C.F.R. §§ 4.100-4.104 (1998).  The Court has held that 
where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Court has also held, in Fenderson v. West, 12 Vet. App. 
119 (1999), that evidence to be considered 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

The record reflects that the veteran has significant service-
connected disabilities, including recurrent transient 
ischemic attacks (TIA's) and multiple cerebrovascular 
accidents (CVA's) with cortical, subcortical and possibly 
brain stem infarctions.  The veteran has had a carotid 
endarterectomy with reported worsening of symptomatology such 
as photophobia, bilateral lower extremity weakness, 
dysarthria, numbness and difficulty swallowing.  It is 
conceivable that these service-connected medical problems 
played a role in the veteran's failure to cooperate when the 
case was last remanded. 

Since the case must be remanded again for any additional VA 
medical records, the Board will request that another attempt 
be made to develop the evidence further since medical records 
regarding the veteran's toe amputations would be helpful in 
deciding whether service connection is warranted.  One of the 
questions in this case is whether the amputation of the 
veteran's first and second left toes was necessitated by his 
service-connected peripheral vascular disease or by some 
other medical problems such as his nonservice-connected 
diabetes mellitus.  The veteran is hereby advised that his 
written consent to the release of non-VA medical records is 
essential for the RO to be able to obtain them.  

Accordingly, the case is remanded for the following actions:  

1.  The RO should contact the veteran for 
a written authorization for the release 
of medical records with respect to:  

Dr. Nen Khiong Yong at the Dr. N. K. 
Yong Clinic; 3 Mt. Elizabeth # 10-
05; Mt. Elizabeth Medical Centre; 
Singapore 0922.  (Treatment in or 
about December 1985.) 

Dr. Ng Ang Lee Richard; Cardiology 
Clinic; 3 Mt. Elizabeth # 17-06-07; 
Mt. Elizabeth Medical Center; 
Singapore 0922.  

Dr. Wu Dar Ching; Cardiothoracic 
Surgical Center; 3 Mt. Elizabeth # 
17-17/18; Mt. Elizabeth Medical 
Center; Singapore 0922.  

Dr. Don Robert Gerard; Dr. Charles 
Lim & Associates; 3 Mt. Elizabeth # 
03-06/08; Mt. Elizabeth Medical 
Center; Singapore 0922.  

Dr. Chan Heng Thye; Chan Orthopaedic 
Clinic; 3 Mt. Elizabeth # 11-08; Mt. 
Elizabeth Medical Center; Singapore 
0922.  

Dr. D.C. Williams, Office of Drs. 
Catterall, Khoo. Raja Malek & 
Partners, Wisma A.I.A., Jalan 
Ampang, 50450 Kuala Lampur, 
Malaysia. (Treatment beginning in 
April 1982 and subsequently.) 

These practitioners should then be 
contacted by the RO to obtain copies of 
all of the veteran's medical treatment 
records.  

2.  The RO must obtain all the veteran's 
VA outpatient and inpatient medical 
records dated since 1995.  

3.  After the above has been completed to 
the extent possible, but in any event, 
the veteran should be afforded a complete 
VA peripheral vascular examination by a 
specialist in peripheral vascular 
diseases to ascertain the status of his 
service connected peripheral vascular 
disease as measured by the new rating 
criteria as well as the old criteria 
(now-deleted Diagnostic Code 7116).  If 
he cannot report due to illness or some 
other good reason, he should notify the 
VA so that other arrangements may be 
made.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary testing should be conducted and 
the results reported in detail.  The 
examiner is requested to identify all 
manifestations of the veteran's 
peripheral vascular disease and comment 
on the severity of such manifestations, 
to include the presence or absence of any 
claudication on walking (and at what 
distances), persistent coldness of the 
extremity, trophic changes, diminished 
peripheral pulses, ischemic limb pain, or 
deep ischemic ulcers.  The examiner 
should also provide a measurement of the 
veteran's bilateral ankle/brachial index 
(the ratio of the systolic blood pressure 
at the ankle (determined by Doppler 
study) divided by the simultaneous 
brachial artery systolic blood pressure).  

The examiner also should express an 
opinion as to whether it is at least as 
likely as not that the service connected 
peripheral vascular disease was the cause 
of the amputation of the veteran's left 
first and second toes or aggravated some 
condition that necessitated the 
amputation.  The physician must also 
consider and discuss the role, if any 
played by the nonservice-connected, 
longstanding adult onset diabetes 
mellitus in the toe amputations, to 
include discussion the March 1990 
statement of A. C. Averion, Jr., M.D., 
who expressed the opinion that diabetes 
was the cause of the left great toe 
amputation, and mentioned no effect from 
peripheral vascular disease.  The 
ultimate medical question to be answered 
is whether it is at least as likely as 
not that peripheral vascular disease 
caused or aggravated the left great and 
second toes' deterioration so that 
amputation ensued.  Even if the 
examination can not be accomplished, 
after the other development is completed 
to the extent possible, the case should 
be referred to a specialist in peripheral 
vascular diseases for the opinion.  

4.  Thereafter, the RO should review all 
the new evidence and specifically 
consider the veteran's entitlement to an 
increased rating under the new criteria 
for rating cardiovascular system diseases 
and entitlement to service connection for 
residuals of the left toe amputations as 
secondary to peripheral vascular disease, 
including on the basis of aggravation.  
The RO should apply the regulatory 
criteria most favorable to the veteran.  
Karnas, 1 Vet. App. at 313.  The RO 
should also specifically document 
consideration of 38 C.F.R. § 3.321(b)(1).  

If the benefits sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and an opportunity to respond. The case 
should then be returned to the Board for further review.  
This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

